Title: From Thomas Jefferson to Samuel Smith, 13 March 1801
From: Jefferson, Thomas
To: Smith, Samuel



Dear Sir
Washington Mar. 13. 1801.

I recieved last night your favor on the subject of capt Wm. Buchanan. mr Madison not being to join us for some time & mr Gallatin gone, I have concluded only to dispatch such subjects as are of absolute necessity & to go home to make some necessary arrangements there preparatory to a final removal to this place. I count on leaving this on the 21st. and of our being all assembled here within 4. weeks from that time. for this reason we cannot take up the subject of Consuls till then; and in the particular case you mention there will then be a public occasion of conveying a letter to the isle of Bourbon  if necessary. the circumstance of my intended departure induces me to press the promised answer to my last letter at the first possible moment, because whatever it be some important measures must be adopted relative to the navy before I can go away. in the wished for event of your acceptance, it would seem necessary you should be with us for 3. or 4. days to form those leading determinations which the laws & existing circumstances require respecting the navy. in hopes therefore of hearing from you soon as well as favorably I tender you assurances of my high & affectionate esteem.

Th: Jefferson

